DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sujin Park (Reg. # 74,061) on 07/06/2022.

The application has been amended as follows: 

In the claims:

1. (currently amended): 	An apparatus for estimating bio-information, the apparatus comprising:  
a sensor configured to measure a bio-signal; and
a processor configured to determine a characteristic point related to a first pulse waveform component and a characteristic point related to an n-th pulse waveform component (n being an integer greater than or equal to 2), the first pulse waveform component and the n-th pulse waveform component constituting the bio-signal, based on a differential signal of the bio-signal, and to estimate bio-information based on the determined 
wherein the processor is further configured to: 
determine an internally dividing point between a first point and a second point
determine a characteristic point related to the specific pulse waveform component based on the determined internally dividing point,
wherein the processor is further configured to select the first point and the second point based on a sequence of pulse waveform components constituting the bio-signal,
wherein, in determining the characteristic point related to the first pulse waveform component of the bio-signal, the processor is further configured to select a first local minimum point that firstly appears in the differential signal as the first point, and select any one of adjacent local maximum points preceding or following the first point as the second point,
wherein, in determining the characteristic point related to the n-th pulse waveform component of the bio-signal, the processor is further configured to respectively select as the first point and the second point, local maximum points respectively preceding and following a second local minimum point that appears n-th in the differential signal
wherein the processor is further configured to, with respect to each of the first pulse waveform component and the n-th pulse waveform component:
determine a time value of the internally dividing point from the differential signal as a time value of the characteristic point and determine an amplitude value, corresponding to the time value of the internally dividing point, from the bio-signal as an amplitude value of the characteristic point; and 
estimate the bio-information based on the time value and the amplitude value of the characteristic point.

7. (currently amended): 	The apparatus of claim 1, wherein the processor is configured to, with respect to the first pulse waveform component, third local minimum point, which is different from the first local minimum point and adjacent to the second point, and the second point.

11. (currently amended): 		The apparatus of claim 1, wherein the processor is configured to extract a feature by combining the determined first and the n-th pulse waveform components, and estimate the bio-information based on the extracted feature.

15. (currently amended):	A method of estimating bio-information, by using an apparatus including a sensor and a processor, the method comprising:  
measuring, using the sensor, a bio-signal; 
determining, by using the processor, a characteristic point related to a first pulse waveform component and a characteristic point related to an n-th pulse waveform component (n being an integer greater than or equal to 2), the first pulse waveform component and the n-th pulse waveform component 
estimating, by using the processor, bio-information based on the determined 
wherein the determining the characteristic point related to the first pulse waveform component and the characteristic point related to the n-th pulse waveform component 
determining an internally dividing point between a first point and a second pointand
determining a characteristic point related to the specific pulse waveform component based on the determined internally dividing point, 
wherein the method further comprises selecting the first point and the second point based on a sequence of pulse waveform components constituting the bio-signal,
wherein, in determining the characteristic point related to the first pulse waveform component of the bio-signal, a first local minimum point that firstly appears in the differential signal is selected as the first point, and any one of adjacent local maximum points preceding or following the first point is selected as the second point,
wherein, in determining the characteristic point related to the n-th pulse waveform component of the bio-signal, local maximum points respectively preceding and following a second local minimum point that appears n-th in the differential signal are respectively selected as the first point and the second point
wherein the method further comprises, with respect to each of the first pulse waveform component and the n-th pulse waveform component:
determining a time value of the internally dividing point from the differential signal as a time value of the characteristic point and determining an amplitude value, corresponding to the time value of the internally dividing point, from the bio-signal as an amplitude value of the characteristic point; and 
estimating the bio-information based on the time value and the amplitude value of the characteristic point.

20. (currently amended):	The method of claim 15, 


wherein the determining the internally dividing point comprises, with respect to the first pulse waveform component, determining the internally dividing point between the first point and the second point based on a difference in differential signal strength between the first point and the second point, and a difference in differential signal strength between a third local minimum point, which is different from the first local minimum point and adjacent to the second point, and the second point.

24. (currently amended):	The method of claim 15, wherein the estimating comprises: 
extracting a feature by combining first and the n-th 
estimating the bio-information based on the extracted feature.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Election/Restrictions
Claims 1, 4-7, and 11-14 are directed to an allowable product, as described below. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15, 18-20, 24, and 25, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Amendment
This Office Action is responsive to the amendment filed 02/28/2022 (“Amendment”). Claims 1, 4-7, 11-15, 18-20, 24, and 25 are currently under consideration. The Office acknowledges the amendments to claims 1, 4, 5, 7, 11, 14, 15, 18-20, and 24, as well as the cancellation of claims 3, 8-10, 17, and 21-23. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments.

Reasons for Allowance
Claims 1, 4-7, 11-15, 18-20, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest determining characteristic points related to first and n-th pulse waveform components as specifically claimed (e.g. for the n-th pulse waveform component, based on a differential signal, determining an internally dividing point between a first point which is a local maximum point and a second point which is an adjacent local maximum point), determining, for each pulse waveform component, a time value and an amplitude value of the characteristic point, and using the time value and the amplitude value to estimate bio-information, as claimed, in combination with all other recited limitations.
The rejections under 35 USC 101 are withdrawn because the claims are directed to a practical application of the abstract idea by reciting more accurate estimation of bio-information (using the adjusted points as described in e.g. ¶¶s 0005, 0056, and 0085 of the specification as filed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791